Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-22-00236-CV

                          IN THE INTEREST OF C.R.G.P., a Minor Child

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019-CI-12544
                              Honorable Laura Salinas, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: June 29, 2022

DISMISSED FOR WANT OF JURISDICTION

           In an appeal filed on April 22, 2022, Appellant stated their intention to appeal the trial

court’s March 25, 2022 contempt judgment. On May 27, 2022, we ordered Appellant to show

cause as to this court’s jurisdiction by June 13, 2022.

           We stated: This court does not have jurisdiction to review contempt orders by direct appeal.

Norman v. Norman, 692 S.W.2d 655, 655 (Tex. 1985). Contempt orders may only be reviewed by

an application for a writ of habeas corpus, if the contemnor has been confined, or by a petition for

a writ of mandamus, if the contemnor has not been confined. See Rosser v. Squier, 902 S.W.2d

962, 962 (Tex. 1995); Ex parte Williams, 690 S.W.2d 243, 243 (Tex. 1985).

           To date, we have received no response.

           Therefore, we dismiss this appeal for want of jurisdiction.

                                                     PER CURIAM